DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1, 4, 8-9 lack lead lines between reference characters 1, 2, 4, 19 and the details to which they reference (see MPEP 608.02(V)(q)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 10 recites “to activates” and is suggested to read --to activate-- in order to be grammatically correct. 
Claim 1 line 11 recites “the operations” and is suggested to read --operations-- in order to have proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a controlling portion…to activates the operations” in claim 1 lines 9-11.
According to the Applicant’s specification page 6 lines 12-14, the “controlling portion” is being interpreted as including a processing circuit and/or an input circuit, or an equivalent structure. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “surface-adhesive laser diodes” in lines 2-3 is confusing, as it is unclear as to what exactly is meant by “surface-adhesive” (i.e. to what surface are the laser diodes adhering, and how/by what structure are they adhering to that surface?).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the limitation “irradiates a laser beam to a person’s scalp” in lines 6-7 positively claims a person’s scalp, thereby being directed to a human organism. It is suggested to use claim language such as --adapted to irradiate-- in order to avoid positively claiming a human organism.
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez Martinez (US 2011/0138556 A1).
Regarding claim 1, Sanchez Martinez discloses a comb with a laser function (hair brush with laser device) (abstract; para. [0022]), comprising:
a main body including a brush portion and a handle portion (the device housing has a brush portion being the top portion of the housing extending from the top part of the housing with teeth 2 to the middle of the housing with the vibrator device 11, and the handle portion being the rest of the housing with the portion of handle body 1 below the vibration device 11) (Figs. 1-3; see annotated Image 1 below), wherein the brush portion includes a comb tooth portion, and the comb tooth portion includes multiple comb teeth (brush portion has multiple teeth 2) (Figs. 1-3; para. [0019]); 
a laser irradiation portion disposed on the brush portion to be adjacent to the comb tooth portion (laser beams sent out through orifices 9, with the orifices 9 being adjacent to the teeth 2) (Figs. 1-3; para. [0022]), wherein the laser irradiation portion irradiates a laser beam to a person's scalp (laser beams act on the hair, and thus can also act on the scalp which holds the hair) (para. [0023-0024]); 
a vibration portion disposed on the brush portion (vibrator device 11 on the brush portion) (see annotated Image 1 below; para. [0024]); 
and a controlling portion disposed on the main body and electrically connected to the laser irradiation portion and the vibration portion to activates the operations of the laser irradiation portion and the vibration portion (switch on the outer face to power the laser device; push-button on the outer part to operate the vibrator device 11) (para. [0022]; para. [0024]).

    PNG
    media_image1.png
    648
    422
    media_image1.png
    Greyscale

Image 1. Annotation of Sanchez Martinez Fig. 3 to show the handle and brush portions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Martinez as applied to claim 1 above, and further in view of Lenting et al. (US 4,632,135).
Regarding claims 2-3, the modified Sanchez Martinez teaches the invention as previously claimed, but does not teach further comprising a static electricity protection portion disposed on the main body and electrically connected to the controlling portion, wherein the static electricity protection portion is a negative ion irradiation circuit or a contact static electricity protection circuit.
However, Lenting teaches a hair-grooming device (Lenting; abstract) including a static electricity protection portion disposed on the main body and electrically connected to the controlling portion, wherein the static electricity protection portion is a negative ion irradiation circuit (high-voltage source 7 in the holder 1 is electrically connected to electronic system 9, and the high-voltage source 7 generates negative ions) (Lenting; Figs. 1, 3; col. 1, lines 35-52; col. 2, lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanchez Martinez device to include a static electricity protection portion disposed on the main body and electrically connected to the controlling portion, wherein the static electricity protection portion is a negative ion irradiation circuit, as taught by Lenting, for the purpose of enabling the device to neutralize the positive charge of the hair caused by friction between the hair and the movement of the brush (Lenting; col. 1, lines 35-52).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Martinez as applied to claim 1 above, and further in view of Yeh (US 2005/0194016 A1).
Regarding claim 4, the modified Sanchez Martinez teaches the invention as previously claimed, but does not teach further comprising a pivot portion connected between the brush portion and the handle portion, so that the brush portion and the handle portion are foldable against each other.
However, Yeh teaches a negative ion hairbrush (Yeh; abstract) including a pivot portion connected between the brush portion and the handle portion, so that the brush portion and the handle portion are foldable against each other (comb holder 1 and handle 2 are connected with a joint such that the device can open and close) (Yeh; Figs. 1-5; paras. [0013-0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanchez Martinez device to include a pivot portion connected between the brush portion and the handle portion, so that the brush portion and the handle portion are foldable against each other, as taught by Yeh, for the purpose of allowing the device to open or fold closed (Yeh; paras. [0013-0014]), thereby improving the portability of the device. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Martinez in view of Lenting as applied to claim 3 above, and further in view of Bolander et al. (US 2015/0370002 A1).
Regarding claim 5, as best understood, the modified Sanchez Martinez teaches the invention as previously claimed, including wherein the laser irradiation portion is disposed at positions between any two adjacent rows of the comb teeth (orifices 9 are between two adjacent rows of teeth 2) (Sanchez Martinez; Figs. 1-3), but does not teach wherein the laser irradiation portion includes a plurality of laser emitters, the plurality of laser emitters are surface-adhesive laser diodes.
However, Bolander teaches a light source with laser diodes (Bolander; abstract) wherein the laser irradiation portion includes a plurality of laser emitters, the plurality of laser emitters are surface-adhesive laser diodes (plurality of laser diodes 105 on an adhesive layer 107, and which are thus bound to substrate surfaces 103, 111 and sheet 113) (Bolander; Figs. 1-3; abstract; paras. [0025-0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser device and orifices 9 of Sanchez Martinez with a plurality of laser emitters, the plurality of laser emitters are surface-adhesive laser diodes, as taught by Bolander, for the purpose of ensuring a uniform light is emitted by the device (Bolander; para. [0046]). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Martinez as applied to claim 1 above, and further in view of Vandenbelt et al. (US 2009/0234253 A1).
Regarding claim 6, the modified Sanchez Martinez teaches the invention as previously claimed, including wherein the controlling portion includes an input circuit, an input signal of the input circuit, wherein when the input signal is a first input signal to turn on the laser irradiation portion, and wherein when the input signal is a second input signal the processing circuit activates the laser irradiation portion and the vibration portion (switch on the outer face to power the laser device would thus send a signal when on to operate the laser device; push-button on the outer part to operate the vibrator device 11 would thus send a signal when on to operate the vibration device 11; both could be used at the same time or individually depending upon which switches are turned on) (Sanchez Martinez; para. [0022]; para. [0024]), but is silent on wherein the controlling portion includes a processing circuit, the processing circuit is electrically connected to the input circuit and correspondingly controls the laser irradiation portion and the vibration portion according to an input signal of the input circuit.
However, Vandenbelt teaches a hairbrush (Vandenbelt; abstract) wherein the controlling portion includes a processing circuit, the processing circuit is electrically connected to the input circuit and correspondingly controls the laser irradiation portion and the vibration portion according to an input signal of the input circuit (printed circuit board 56 controls LEDs and motor driven vibratory elements, and switching between the two; depression of buttons 62, 64 are used to input the selection of the phototherapy, vibration massage therapy, or the combination, thus sending the appropriate signals to the printed circuit board) (Vandenbelt; Figs. 1, 3; paras. [0028-0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanchez Martinez device to include a processing circuit, the processing circuit is electrically connected to the input circuit and correspondingly controls the laser irradiation portion and the vibration portion according to an input signal of the input circuit, as taught by Vandenbelt, for the purpose of providing the device with a specific suitable structure with which to consolidate control over both the Sanchez Martinez laser device and vibration device operations. 
Regarding claim 7, the modified Sanchez Martinez teaches wherein the input circuit is a push-button switch (Sanchez Martinez push-button to operate the vibrator device 11; Vandenbelt buttons 62, 64) (Sanchez Martinez, para. [0024]; Vandenbelt, Fig. 3, para. [0029]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Martinez as applied to claim 1 above, and further in view of Shiibashi et al. (US 2018/0036553 A1).
Regarding claim 8, the modified Sanchez Martinez teaches the invention as previously claimed, but does not teach wherein when the controlling portion activates the laser irradiation portion, the controlling portion outputs a prompt signal at intervals to prompt a user to move the comb.
However, Shiibashi teaches a light irradiation device (Shiibashi; abstract) wherein when the controlling portion activates the laser irradiation portion, the controlling portion outputs a prompt signal at intervals to prompt a user to move the device (after current to light emitting unit 10 has started, a sound is output when a predetermined amount of time has elapsed, and the user changes the irradiation position after the beep) (Shiibashi; para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanchez Martinez device such that wherein when the controlling portion activates the laser irradiation portion, the controlling portion outputs a prompt signal at intervals to prompt a user to move the comb, as taught by Shiibashi, for the purpose of ensuring the different target parts of a user are treated for constant and equal predetermined amounts of time (Shiibashi; paras. [0060-0061]).
With this modification, the modified Sanchez Martinez device would thus teach the controlling portion outputs a prompt signal at intervals to prompt a user to move the comb (Sanchez Martinez laser orifices 9 are in the same portion as the teeth 2, and so when the user is prompted to move the laser as taught by Shiibashi, the user would also move the teeth 2) (Sanchez Martinez, Figs. 1-3; Shiibashi, para. [0061]).
Regarding claim 9, the modified Sanchez Martinez teaches wherein the prompt signal is an audio signal outputted from a buzzer, wherein the buzzer is electrically connected to and controlled by the controlling portion (sound or beep output unit 34 is operated after current is initially supplied, and the current comes from the power supply unit 124 after operation of the switch unit 52) (Shiibashi; Fig. 3; paras. [0060-0061]; para. [0068]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Martinez as applied to claim 1 above, and further in view of Bean et al. (US 2014/0121631 A1) and Pina (US 2016/0271420 A1).
Regarding claim 10, the modified Sanchez Martinez teaches the invention as previously claimed, including further comprising: a display portion disposed on the main body and electrically connected to the controlling portion, wherein the display portion correspondingly displays an operation message according to the control of the controlling portion, wherein the operation message includes at least a power state of the main body (display screen on the handle 1 to see battery charge status would have to be electrically connected to the battery in order to determine battery status, and the battery is electrically connected to and powers the laser and vibration devices when switches/buttons are turned on) (Sanchez Martinez; para. [0022]; para. [0024]); but does not teach a light indication portion electrically connected to and controlled by the 12controlling portion, wherein a light indication signal is outputted by the light indication portion to reflect a power charging state of the main body; and a distance detection portion electrically connected to the controlling portion and disposed on the main body to detect a distance between the comb and an object, wherein when the distance between the comb and the object is smaller than a predetermined distance, the laser irradiation portion is activated to operate.  
However, Bean teaches a method of optically treating and delivering energy to the skin of a patient (Bean; abstract) including a light indication portion electrically connected to and controlled by the 12controlling portion, wherein a light indication signal is outputted by the light indication portion to reflect a power charging state of the main body (when system is charging, LED lights indicate the level of battery charging completed or the time left to complete charging; internal circuit board 9 includes battery charge circuits) (Bean; para. [0055]; para. [0073]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanchez Martinez device to include  a light indication portion electrically connected to and controlled by the 12controlling portion, wherein a light indication signal is outputted by the light indication portion to reflect a power charging state of the main body, as taught by Bean, for the purpose of ensuring a user can be informed as to how much time left a battery requires to charge (Bean; para. [0073]).  
However, Pina teaches laser therapy apparatus (Pina; abstract) including a distance detection portion electrically connected to the controlling portion and disposed on the main body to detect a distance between the device and an object, wherein when the distance between the device and the object is smaller than a predetermined distance, the laser irradiation portion is activated to operate (proximity sensors 124 electrically connected to the controller and configured such that light sources will only light is the proximity sensors are within a predetermined distance from the scalp to be treated) (Pina; para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sanchez Martinez device to include a distance detection portion electrically connected to the controlling portion and disposed on the main body to detect a distance between the device and an object, wherein when the distance between the device and the object is smaller than a predetermined distance, the laser irradiation portion is activated to operate, as taught by Pina, for the purpose of ensuring user safety by preventing the user from accidently looking directly at the light sources (Pina; para. [0042]).
With this modification, the modified Sanchez Martinez device would thus teach detecting a distance between the comb and an object (the device of Sanchez Martinez has comb teeth 2, and so the added Pina proximity sensors would detect the distance between this comb and the user’s scalp) (Sanchez Martinez, Figs. 1-3; Pina, para. [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0004570 A1 by Torres Martin is considered to be relevant as it discloses a brush using lasers and a vibration device. 
US 2008/0269732 A1 by Pyun is considered to be relevant as it discloses a brush using lasers.
US 2008/0125835 A1 by Laurent is considered to be relevant as it discloses a laser device with a control panel and display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                             

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785